Title: To Thomas Jefferson from William Eustis, 3 October 1804
From: Eustis, William
To: Jefferson, Thomas


               
                  Sir,
                  Portsmouth N. Hampshire October 3rd. 1804.
               
               The enclosed letter which has been forwarded to me at this place where I happened to be on a visit, I have the honor to transmit by the first mail. I hope the circumstance of my being absent from Boston (which has occasioned a delay of two or three posts) may be productive of no inconvenience, and have the honor to add an assurance of the high respect & esteem with which I am always 
               your obedt. servt.
               
                  William Eustis.
               
            